Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12-13, and 16 are pending as of the response and amendments filed on 6/13/22. Claims 2-11 and 14-15 have been canceled. 
The previous rejection under 35 USC 112(a) is withdrawn in consideration of the amended claims.

Claims 1-3, 8, 12-13, and 15-16 were previously rejected under 35 USC 103 as being unpatentable over Labèguère et. al., WO 2013/92791. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued Labèguère discloses numerous compounds and various conditions but doesn’t exemplify the claimed methods, and therefore request withdrawal of the rejection.
Applicants’ arguments are not found persuasive. The rejection was based on obviousness, not anticipation. Furthermore, the examiner maintains Labèguère teaches idiopathic pulmonary fibrosis within a limited list of inflammatory conditions to be treated by dihydropyrimidinoisoquinoline GPR84 antagonists (see para [0013], [0015], [0019-0020], [0023]). Additionally, the compound administered in the instantly claimed method, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, is called out in a particular embodiment (para [00140]). Therefore, one of ordinary skill in the art would have found it prima facie obvious to have treated the elected disease, pulmonary fibrosis, comprising administering 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, in view of the specific embodiments taught by Labèguère, and have had a reasonable expectation of success. The 103 rejection over Labèguère is maintained over the remaining claims and will be reiterated for convenience.

Claims 1-3, 8, 12-13, and 15-16 were previously rejected for nonstatutory double patenting over the claims of USP 9255095; and claims 1, 12-13, and 15-16 were rejected for nonstatutory double patenting over the claims of USP 9708312. In response, Applicants have requested these rejections be held in abeyance until allowable subject matter is identified. 
The nonstatutory double patenting rejection over the claims of US ‘095 still applies to the remaining claims; this rejection will be reiterated. The nonstatutory double patenting rejection over the claims of US ‘312 is withdrawn in consideration of the amended claims, which now explicitly recite 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one. 
Claims 1, 12-13, and 16 were examined with regards to the elected species, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, and pulmonary fibrosis, and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labèguère et. al., WO 2013/92791 A1 (publ. 6/27/2013, cited in the IDS).
The claims are drawn to a method for treatment of the elected fibrotic disease, pulmonary fibrosis, comprising administering the GPR84 antagonist, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, to a subject in need thereof.
Labèguère teaches dihydropyrimidinisoquinolone compounds that antagonize GPR84, a G-protein coupled receptor involved in inflammatory conditions (Title & Abstract; para [0001]). Labèguère teaches the GPR84 antagonists for treating inflammatory conditions, lung diseases, and lung interstitial diseases, e.g., idiopathic pulmonary fibrosis (IPF) (Abstract; para [0002], [0013-0015]). Labèguère teaches conditions associated with aberrant GPR84 activity and/or expression to include IPF (para [0020], [0024]). The GPR84 compounds taught by Labèguère have the following structural formula (para [0016]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Pharmaceutically acceptable salts (para [0052]), and solvates (para [0055]) of the compounds are taught. Labèguère teaches an embodiment wherein the GPR84 antagonist is 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one (para [00138], p. 35, line 6; p. 149, compound 122), and in another embodiment exemplifies this compound (para [00140]). Labèguère teaches administration of an effective amount to treat a disease, e.g., IPF (para [0057-0060], [0080]). Labèguère teaches the GPR84 antagonist(s) in a composition with a pharmaceutically acceptable carrier, diluent, or excipient (para [0017]). Subjects in need of treatment include humans (para [0056]). Labèguère teaches a particular embodiment wherein a GPR84 antagonist is administered in combination with another therapeutic agent for the treatment and/or prevention of IPF, with pirfenidone and bosentan exemplified as additional IPF therapeutics (para [00201]). In consideration of the teachings of Labèguère as described above, the claimed method of treating the elected condition, pulmonary fibrosis, comprising administering the GPR84 activity antagonist, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, in a composition with a pharmaceutically acceptable carrier; and further comprising administering an additional anti-fibrotic agent, would have been prima facie obvious, and one of ordinary skill in the art would have arrived at the instantly claimed method with a reasonable expectation of success. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12-13, and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, 14, and 15 of U.S. Patent No. 9255095 B2 in view of Menet et. al., WO 2016169911 A1 (publ. 10/27/2016, cited in the IDS). The instant claims are drawn to a method for treatment of a fibrotic disease comprising administering an effective amount of 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, or a pharmaceutical salt thereof, to a subject in need thereof. The claims of US ‘095 are drawn to the following compounds: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The compounds claimed in US ‘095 are GPR84 activity antagonists (Abstract). Moreover, the compound of the instant claims, 9-cyclopropylethynyl-2-((S)-1-[1,4]dioxin-2-ylmethoxy)-6,7-dihydro-pyrimido[6,1-a]isoquinolin-4-one, is included within the compounds claimed in US ‘095: R1=H; L1 is absent; G is –W-L2-R2 ;L2=absent; W=ethynylene; R2=cyclopropyl. Although the claims of US ‘095 are not drawn to a method of treating a fibrotic disease as instantly claimed, Menet teaches GPR84 antagonists to have utility for treating fibrotic diseases such as idiopathic pulmonary fibrosis (IPF) (Abstract; para [0076], [0221]), and that GPR84 antagonists can be administered in combination with additional therapeutic agents for treating IPF (para [0252]). Since the compounds claimed in US ‘095 are GPR84 antagonists, and Menet teaches compounds having such activity can be used to treat IPF, it would have been prima facie obvious to have arrived at a method of treating a patient in need of treatment for IPF comprising administering the compounds claimed in US ‘095, and to be used in combination with other IPF therapeutic agents, with a reasonable expectation of success. The instant claims and claims of US ‘095 are not patentably distinct. 
It is noted that while a restriction requirement between the compounds and methods of using the compounds was issued during prosecution of US ‘095, this restriction was withdrawn before allowance. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information Disclosure Statement
The IDS filed on 4/22/22 has been considered. 


Conclusion
Claims 1, 12-13, and 16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627